Citation Nr: 1644346	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased initial rating for residuals of a traumatic brain injury (TBI), including posttraumatic ocular migraine headaches, currently rated as 10 percent disabling prior to January 15, 2013, and as 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to December 2007.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for residuals of a TBI and assigned a 10 percent rating effective June 4, 2012.  The Veteran subsequently perfected his appeal of the issue.  In April 2013, the RO increased the rating for the Veteran's service-connected TBI residuals to 30 percent, effective January 15, 2013.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran originally requested a Board hearing in his October 2012 substantive appeal, but withdrew that request in August 2013.  No other hearing request remains pending.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his service-connected TBI residuals in July 2012.  In a September 2016 brief, the Veteran, through his representative, reported that the residuals of his TBI have worsened since that examination and requested that the claim be remanded so that a new examination can be scheduled.  Therefore, the Board finds that remand is necessary for a current examination.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from April 2013 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for an examination to determine the current nature and severity of his residuals of a TBI.  The examiner should identify all related residuals of the TBI and describe their severity.  The claims file should be reviewed by the examiner in conjunction with the examination.  

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




